Per Curiam.
In this zoning case, we granted the petition of the defendant, the Norfolk planning and zoning commission, to appeal from the judgment of the trial court. That judgment, inter alia, sustained the appeal of the plaintiffs from the action of the defendant imposing an access restriction on its approval of the plaintiffs’ application for a subdivision. Upon full consideration, we are convinced that the trial court was correct in holding that this case is controlled by Park Construction Co. v. Planning & Zoning Board of Appeals, 142 Conn. 30, 38-40, 110 A.2d 614 (1954). See also Daviau v. Planning Commission, 174 Conn. 354, 359 n.3, 387 A.2d 562 (1978).
There is no error.